FILED

UNITED STATES DISTRICT COURT I;‘EB 2 1 2313
FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District & Bankruptcy
Courts for the Dis‘trict of Co|umb\a
ALLAN JOHNSON,
Petitioner,
v. civil A¢ri@n N@_ 13 ; ; 21 9

CHRISTOPHER D. ROBERTS,

L/S/\/\;§/\é\J§/\)

Respondent.

MEMORANDUM OPINION

lt appears that petitioner has been charged with a misdemeanor criminal offense and that
his case currently is pending in the Dayton Municipal Court in Dayton, Ohio. lt further appears
that the named respondent is the judge presiding over the criminal mat_ter. Generally, petitioner
alleges violations of Ohio law and of rights protected under the United States Constitution, and
he complains of the "contumelious conduct" the respondent has displayed in court proceedings.

Mandamus is proper only if "(l) the [petitioner] has a clear right to relief; (2) the
[respondent] has a clear duty to act; and (3) there is no other adequate remedy available to [the
petitioner]." Council of and for the Blz`nd of Delaware County Valley v. Regan, 709 F.Zd 1521,
1533 (D.C. Cir. 1983) (en banc). Petitioner addresses none of these elements, and on this record,
there is no basis for the court to conclude that mandamus relief is warranted. Furthermore,
petitioner sets forth no basis for this federal district court to interfere or otherwise involve itself
in a matter before the Dayton Municipal Court. See Younger v. Harris, 401 U.S. 37, 45 (l97l)

("[T]he normal thing to do when federal courts are asked to enjoin pending proceedings in state

courts is not to issue such injunctions."). Accordingly, the petition will be denied and this action

dismissed. An Order is issued separately.

 

DATE: Z/J / z United'§tates District Judge